Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 1 of 10 PAGEID #: 225




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Progressive Health and Rehab Corp.,           :
                                              : Case No. 2:19-CV-4710
               Plaintiff,                     :
                                              : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                     :
                                              : Magistrate Judge Jolson
Medcare Staffing, Inc.,                       :
                                              :
               Defendant.                     :

                                      OPINION & ORDER

       This matter is before the Court on Plaintiff’s Placeholder Motion for Class Certification

(ECF No. 2) and Defendant’s Motion to Dismiss (ECF No. 22). For the reasons stated below,

this Court DENIES without prejudice Plaintiffs’ Placeholder Motion for Class Certification and

DENIES Defendant’s Motion to Dismiss. Defendant’s request for an oral argument on the

motion to dismiss is DENIED.

                                      I. BACKGROUND

       Plaintiff, Progressive Health and Rehab Corporation (“Progressive”), is an Ohio based

chiropractic clinic. Defendant, Medcare Staffing Incorporated (“Medcare”), is a Georgia based

professional staffing agency. Progressive alleges it received several unsolicited faxes from

Medcare that did not contain opt-out language mandated by the Telephone Consumer Protection

Act (“TCPA”) and the Junk Fax Prevention Act (“JFPA”). Pursuant to the TCPA and the JFPA,

Progressive brought suit on behalf of itself and a nationwide class, which it defines as:

       All persons who (1) on or after four years prior to the filing of this action, (2) were sent
       telephone facsimile messages of material advertising the commercial availability or
       quality of any property, goods, or services by or on behalf of Defendant, (3) from whom
       Defendant did not obtain “prior express invitation or permission” to send fax
       advertisements, or (4) with whom Defendant did not have an established business
Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 2 of 10 PAGEID #: 226




       relationship, and/or (5) where the fax advertisements did not include an opt-out notice
       compliant with 47 C.F.R. §64.1200(a)(4)(iii).

(ECF No. 1 at 6).

       Defendant filed a motion to dismiss alleging that the claims brought on behalf of

nonresident putative class members should be dismissed, since Defendant is not subject to

general jurisdiction in Ohio. (ECF No. 22). Plaintiff has filed a response opposing Defendant’s

Motion, arguing that it is permitted to proceed with a nationwide class. (ECF No. 24).

                                 II. STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(2) provides for the dismissal of a complaint where

the Court lacks personal jurisdiction over a defendant to the action. Plaintiff bears the burden of

establishing that personal jurisdiction exists over a defendant. Opportunity Fund, LLC v. Epitome

Sys., Inc., 912 F. Supp. 2d 531, 537-38 (S.D. Ohio 2012) (citing Air Prods. & Controls, Inc. v.

Safetech Int'l, Inc., 503 F.3d 544, 549 (6th Cir. 2007)). Where, as here, “the district court relies

solely on written submissions and affidavits to resolve a Rule 12(b)(2) motion, rather than

resolving the motion after either an evidentiary hearing or limited discovery, the burden on the

plaintiff is ‘relatively slight,’ and ‘the plaintiff must make only a prima facie showing that

personal jurisdiction exists in order to defeat dismissal.’ ” Air Prods. & Controls, 503 F.3d at

549 (quoting Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988)). Plaintiff can

make this showing by “establishing with reasonable particularity sufficient contacts between [the

Defendants] and the forum state to support jurisdiction.” Neogen Corp. v. Neo Gen Screening,

Inc., 282 F.3d 883, 887 (6th Cir. 2002) (quoting Provident Nat'l Bank v. California Federal

Savings Loan Ass'n, 819 F.2d 434, 437 (3d Cir. 1987)). In deciding a Rule 12(b)(2) motion, the

Court “construe[s] the facts in the light most favorable to the non-moving party,” and “does not



                                                  2
Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 3 of 10 PAGEID #: 227




weigh the controverting assertions of the party seeking dismissal.” CompuServe Inc. v.

Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996)

       Where a federal court’s jurisdiction over a case stems from the existence of a federal

question, personal jurisdiction exists “if the defendant is amenable to service of process under

the [forum] state's long-arm statute and if the exercise of personal jurisdiction would not deny

the defendant[ ] due process.” Bird v. Parson, 289 F. 3d 865, 871 (6th Cir. 2002) (internal

citations omitted). Personal jurisdiction over a defendant may be general or specific, depending

on the nature of the defendant’s contacts with the forum state. Bird v. Parson, 289 F. 3d 865, 873

(6th Cir. 2002).

       General jurisdiction exists when a defendant’s contacts are sufficiently “continuous and

systematic” to justify jurisdiction over claims unrelated to those contacts. Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919, 131 S.Ct. 2846, 180 L.Ed.2d 796 (2011).

The “paradigm all-purpose forums” for corporate defendants are its place of incorporation or its

principal place of business. Daimler AG v. Bauman, 571 U.S. 117, 137, 134 S.Ct. 746, 187

L.Ed.2d 624 (2015).

       Specific personal jurisdiction exists over an out-of-state defendant who has “certain

minimum contacts with [the State] such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’” Goodyear Dunlop Tires, 564 U.S. at 293

(quoting International Shoe Co. v. State of Wash., Office of Unemployment Compensation and

Placement et al., 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945)). The plaintiff must show

the defendant “purposefully directed his activities at residents of the forum” and “the litigation

results from alleged injuries that arise out of or relate to those activities.” Burger King Corp. v.




                                                  3
Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 4 of 10 PAGEID #: 228




Rudzewicz, 471 U.S. 462, 472, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985) (internal quotation marks

omitted).

                                           III. ANALYSIS

   A. Personal Jurisdiction over Claims by Putative Non-Resident Class Members

       Defendant’s motion to dismiss essentially asks this Court to limit the proposed

nationwide class to only Ohio residents. Defendant argues that dismissal of claims brought by

non-resident putative class members as against Defendant is required since Plaintiff cannot

establish that this Court has general jurisdiction over it or specific personal jurisdiction for

nonresidents’ claims. (ECF No. 31). Plaintiff argues that in Rule 23 class actions brought

pursuant to federal law, there is no requirement that the representative Plaintiff limit the class

claims to only those putative plaintiffs residing in Ohio. (ECF No. 24). Plaintiff does not dispute

that this Court lacks general personal jurisdiction over Defendant, and Defendant does not

contest that personal jurisdiction exists as to Plaintiff and putative class members who reside in

Ohio. (ECF No. 24 at 2; No. 31 at 2). The sole issue is whether this Court can establish specific

personal jurisdiction over defendant for a nationwide class where some members of the class

have no connection to Ohio. Id. at 2.

       Defendant argues that Fed. R. Civ. P. 4(k)(1)(A) and the Supreme Court’s decision in

Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773

(2017) affirm the settled due process principle that courts lack personal jurisdiction over

defendants for claims that do not have the required connection to the forum state. (ECF No. 24).

       In Bristol-Myers, the Supreme Court held that due process did not permit a California

state court to exercise specific personal jurisdiction over defendant for the claims of

nonresidents. Id. at 1778. The plaintiffs in Bristol-Myers were a group of approximately 678

                                                   4
Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 5 of 10 PAGEID #: 229




individuals who had taken a blood thinning medication produced by the drug company. Id. Most

of the plaintiffs were nonresidents and did not purchase or use the medication in California. Id.

The plaintiffs brought separate actions, but these actions were assigned as a coordinated matter

to one judge. Bristol-Myers, 1 Cal. 5th 783, 790, 377 P.3d 874, 878 (2016). In holding that due

process limits a state court’s exercise of specific jurisdiction over non-residents’ claims, the

Supreme Court specifically left open “the question whether the Fifth Amendment imposes the

same restrictions on the exercise of personal jurisdiction by a federal court.” Id. at 1784.

       Neither this Court nor the Sixth Circuit have addressed the question of whether Bristol-

Myers applies to Rule 23 class actions. The majority of lower courts and the only circuit to

squarely address this issue, the Seventh Circuit, have determined that Bristol-Myers is

inapplicable in the context of Rule 23 class actions.1 See Mussat v. IQVIA, Inc., 953 F.3d 441,


1
  This Court takes note of the District of Columbia Court of Appeals’ recent decision in a similar
matter that motions to dismiss putative class members prior to class certification are “premature”
since class members are not parties to a litigation and thus not subject to dismissal until after
class certification. Molock v. Whole Foods Mkt. Grp., Inc., 952 F.3d 293, 298 (D.C. Cir. 2020).
That decision itself counsels in favor of denying Defendant’s motion on the interim as
premature. Id. at 298 (noting that “[a]ny decision purporting to dismiss putative class members
before [class certification] would be purely advisory”). Nonetheless, this Court will take a
different approach and address the merits of Defendant’s motion since the issue here is not
whether this court retains personal jurisdiction over absent class members, but whether this court
has personal jurisdiction over Defendant for claims relating to a nationwide class. The distinction
is important because jurisdiction over parties is a threshold issue and because district courts have
the power to adjudicate a named plaintiff’s ability to represent a class of individuals pursuant to
Fed. R. Civ. P. 23(c)(1)(A). See Citizens Bank v. Parnes, 376 F. App'x 496, 501 (6th Cir. 2010)
(“Personal jurisdiction over a defendant is a threshold issue that must be present to support any
subsequent order of the district court”); accord Molock v. Whole Foods Mkt. Grp., Inc., 952 F.3d
293, 303 (D.C. Cir. 2020) (Silberman, J., dissenting). Accordingly, this Court finds deciding this
issue is not “premature” since the pleadings are “plain enough . . to determine whether the
interests of the absent parties are fairly encompassed within the named plaintiff's claim.” Gen.
Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982).

                                                  5
Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 6 of 10 PAGEID #: 230




447 (7th Cir. 2020); Hosp. Auth. of Metro. Gov't of Nashville v. Momenta Pharm., Inc., 353 F.

Supp. 3d 678, 692 (M.D. Tenn. 2018) (collecting cases); Summit Gardens Assocs. v. CSC

Serviceworks, Inc., No. 1:17 CV 2553, 2018 WL 8898456, at *3 fn. 2 (N.D. Ohio June 1, 2018)

(collecting cases).

       This Court is persuaded by the reasoning in the Seventh Circuit’s recent decision in

Mussat. The facts of Mussat are almost identical to those at issue here. Mussat, the plaintiff, is an

Illinois physician who received unsolicited faxes that did not contain the statutorily required opt-

out notice from IQVIA, a Delaware company headquartered in Pennsylvania. Mussat brought

suit pursuant to the TCPA and the JFPA on behalf of himself and a class of nationwide persons

who had received junk faxes from IQVIA. IQVIA moved to strike the class definition, asserting

lack of personal jurisdiction over it for the claims of nonresidents. The district court granted

IQVIA’s motion to strike based on Bristol-Myers. The Seventh Circuit reversed, holding that

Bristol-Myers did not apply in the “case of a nationwide class action filed in federal court under

a federal statute.” Mussat, 953 F.3d at 443. The Seventh Circuit reasoned that Bristol-Myers is

inapplicable because it arose in the context of “consolidated individual suits” not Rule 23 class

actions where, “absent class members are not full parties to the case for many purposes” and are

instead represented by lead plaintiffs who “earn the right to represent the interest[s]” of the

absent class by fulfilling the Rule’s requirements. Id. at 447.

       Bristol-Myers’ holding does not reach nationwide class actions because absent class

members are not considered “parties” to an action for jurisdictional purposes.2 For example,


2
  Absent class members are sometimes considered parties and sometimes not, this is not “an
absolute characteristic, but rather a conclusion about the applicability of various procedural rules
that may differ based on context.” Devlin v. Scardelletti, 536 U.S. 1, 10 (2002).


                                                  6
Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 7 of 10 PAGEID #: 231




when determining whether there is complete diversity for purposes of subject matter jurisdiction,

absent class members are not considered parties. See Devlin v. Scardelletti, 536 U.S. 1, 10 (2002)

(noting that the “rule that nonnamed class members cannot defeat complete diversity is …

justified by the goals of class action litigation. Ease of administration of class actions would be

compromised by having to consider the citizenship of all class members”). Similarly, when

assessing whether the amount in controversy requirement has been met, only the named plaintiff

is required to meet the threshold amount to invoke the court’s subject matter jurisdiction. See

Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 564 (2005). As the Seventh Circuit

observed, there is “no reason why personal jurisdiction should be treated any differently from

subject-matter jurisdiction.” Mussat, 953 F.3d at 447.

       Defendant cites to two recently decided cases where courts in the Northern District of

Ohio determined that Bristol-Myers applies to Fair Labor Standards Act (“FLSA”) collective

actions as support for its argument that the Supreme Court’s decision applies equally to Rule 23

class actions. (ECF No. 22 at 8-10) (citing Maclin v. Reliable Reports of Texas, Inc., 314 F.

Supp. 3d 845 (N.D. Ohio 2018) and Rafferty v. Denny's, Inc., No. 5:18-CV-2409, 2019 WL

2924998 (N.D. Ohio July 8, 2019)). First, it is far from settled that Bristol-Myers applies to

FLSA collective actions. See Canaday v. Anthem Companies, Inc., No. 119CV01084STAJAY,

2020 WL 529708, at *4 (W.D. Tenn. Feb. 3, 2020) (collecting cases and noting “District Courts

across the country are split on whether Bristol-Myers applies to FLSA collective actions”).

       Second, even if this Court were to accept the proposition that Bristol-Myers applies to

FLSA collective actions, the reason for its application to those types of cases would not exist in

Rule 23 class actions, which are different from other types of aggregate litigation. Mussat, 953

F.3d at 446–47 (citing Taylor v. Sturgell, 553 U.S. 880, 894 (2008)) (noting that “[c]lass actions,

                                                  7
Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 8 of 10 PAGEID #: 232




in short, are different from many other types of aggregate litigation, and that difference matters

in numerous ways for the unnamed members of the class”). The Bristol-Myers plaintiffs were all

actual parties to the mass action and asserting their own interests, similar to plaintiffs in

collective actions. As the Rafferty court observed, collective and class actions are different types

of actions because “a person must opt in to a collective action, but must opt out of a class action.

By opting in, a member of a collective is more akin to a participant in a mass action than to a

member of a class.” Rafferty v. Denny's, Inc., No. 5:18-CV-2409, 2019 WL 2924998, at *6 (N.D.

Ohio July 8, 2019).

        Defendant also argues that Fed. R. Civ. P. 4(k)(1)(A) reveals that this Court lacks

personal jurisdiction against it for the claims of nonresidents. (ECF No. 22 at 4). Defendant

argues that Rule 4(k) limits a court’s exercise of personal jurisdiction to “to persons who can be

reached by the forum state’s long-arm statute.” Id. Rule 4(k), which governs the territorial limits

of effective service, states:

        (1) In General. Serving a summons or filing a waiver of service establishes personal
        jurisdiction over a defendant:
                (A) who is subject to the jurisdiction of a court of general jurisdiction in the state
                where the district court is located;
                (B) who is a party joined under Rule 14 or 19 and is served within a judicial
                district of the United States and not more than 100 miles from where the
                summons was issued; or
                (C) when authorized by a federal statute.
Fed. R. Civ. P. 4(k)(1). Defendant’s argument misconstrues the purpose of Rule 4(k). Rule 4(k)

addresses how a litigant may properly effect service in order to invoke the Court’s personal

jurisdiction. Rule 4(k) does nothing to alter the rules regarding which parties to a lawsuit must be

served at all. See Mussat, 953 F.3d 441, 448 (7th Cir. 2020) (addressing similar argument

regarding Rule 4(k) and noting that defendant “is mixing up the concepts of service and

jurisdiction. Rule 4(k) addresses how and where to serve process; it does not specify on whom
                                                   8
Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 9 of 10 PAGEID #: 233




process must be served”). As indicated above, putative class members are not parties to a class

action for jurisdictional purposes, and nothing in Rule 4(k) speaks to that fact. This is confirmed

by Fed. R. Civ. P. 82, which clarifies that the federal “rules do not extend or limit the jurisdiction

of the district courts or the venue of actions in those courts.” Fed. R. Civ. P. 82.

       Because putative class members are not parties for determining personal jurisdiction and

because Defendant concedes that specific personal jurisdiction exists over it as to the claim

brought by Plaintiff, this Court has specific personal jurisdiction over Medcare and can entertain

the nationwide class claims. Defendant’s Motion to Dismiss for lack of personal jurisdiction is

DENIED.

                           B. Placeholder Motion for Class Certification

       Plaintiff has also filed a “placeholder” motion for class certification as means of

preventing Defendant from picking off “its individual claims in order to ‘moot’ the case before

the Court can decide the issue of class certification.” (ECF No. 2). Courts frequently deny such

placeholder motions as premature and do not hold these motions in abeyance when they have

been filed prematurely intentionally. See Progressive Health & Rehab Corp. v. Strategy

Anesthesia, LLC, 271 F. Supp. 3d 941, 949 (S.D. Ohio 2017).

       Plaintiff acknowledges that the Supreme Court’s decision Campbell-Ewald Co. v. Gomez,

136 S. Ct. 663, 672 (2016) means that “an unaccepted settlement offer or offer of judgment does

not moot a plaintiff's case.” Plaintiff, however, believes such a motion is necessary to protect

against “alternative pick-off” attempts. (ECF No. 2 at 3).

       As indicated in Campbell-Ewald and as the Sixth Circuit has observed in subsequent

decisions, courts are not receptive to a defendant’s attempt to rid itself of class claims by picking

off individual class representatives. See Family Health Chiropractic, Inc. v. MD On-Line Sols.,

                                                  9
Case: 2:19-cv-04710-ALM-KAJ Doc #: 37 Filed: 06/08/20 Page: 10 of 10 PAGEID #: 234




Inc., 632 F. App'x 259, 260 (6th Cir. 2016) (affirming district court’s decision to deny a motion

to dismiss noting that an offer of judgment does not moot a plaintiff’s case); Wilson v. Gordon,

822 F.3d 934, 951 (6th Cir. 2016) (holding that “district court had an adequate basis on which to

conclude that the “picking off” exception” to mootness applied in the case”); Progressive Health

& Rehab Corp, 271 F. Supp. 3d 941, 950 (S.D. Ohio 2017) (noting that “courts have since

recognized that ‘the pick-off route is effectively closed to class defendants in the Sixth Circuit,

regardless of what mechanism they employ to attempt to ‘moot’ the plaintiff's claim.’”) (internal

citations omitted).

       Accordingly, Plaintiff's Placeholder Motion for Class Certification is DENIED without

prejudice to any forthcoming motion for class certification.

                                        IV. CONCLUSION

       For the reasons state above, this Court DENIES Defendant’s Motion to Dismiss.

Plaintiff’s Placeholder Motion for Class Certification is also DENIED without prejudice.

       IT IS SO ORDERED.




                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: June 8, 2020




                                                 10
